DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 06/22/2021. Claims 1-8 were pending.  Claim 1 was amended.  Claim 7 was withdrawn and amended.  Claim 8 was new claim.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (US 2005/0104150 A1) in view of La Tulipe, Jr. et al. (US 2009/0065941 A1).
Regarding to claim 1, Wetzel discloses a plasma processing method, comprising:
Supplying a processing gas containing at least a fluorocarbon-based gas and CO gas into a processing vessel in which a multilayered film having at least one oxide layer (i.e. metal cap layer 115 comprises SiCON), a metal layer (112) provided under the oxide layer and in contact with the oxide layer, and a mask layer (120) provided on a top surface of the oxide layer is disposed (115) (See paragraph 0028, 0038-0040; Fig 1A, Fig 1G-1H);
Etching the oxide layer by generating plasma within the processing vessel into which the processing gas is supplied to make a hole in the oxide layer (115) through an opening of the mask layer (120) until the metal layer is exposed (Fig 1G-1H, paragraph 0038-0040).
Regarding to claim 1, Wetzel does not explicitly disclose part of the metal layer is etched.  However, Wetzel clearly teaches an etching process to expose the metal layer (Fig 1G-1H, paragraph 0038-0040).  La Tulipe, Jr teaches to etch the oxide layer (115) faster and 

Regarding to claim 2, Wetzel discloses the processing as containing a C4F6 gas a fluorocarbon-base gas (paragraph 0038, 0040).

Regarding to claim 8, Wetzel teaches the etching process is stopped when the metal layer (112) is exposed (Fig 1G-1H, paragraph 0040-0041).  Therefore, the metal layer serves as an etching stop layer.  La Tulipe, Jr also teaches the etching process is stopped when the metal layer (105) is exposed (Fig 1G-1H, paragraph 0032).  Therefore, the metal layer serves as an etching stop layer.  

7.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel (US 2005/0104150 A1) in view of La Tulipe, Jr et al. (US 2009/0065941 A1) as applied to claims 1-2, 8 above, and further in view of Benson (US 2008/0138948 A1).
Regarding to claim 3, Wetzel discloses the process gas further contains a rare gas (i.e. inert gas; See paragraph 0038). However, Wetzel and La Tulipe, Jr fails to disclose the flow rate 

Regarding to claim 4, Wetzel and La Tulipe, Jr fail to disclose the flow rate of CO is set to be equal to or higher than 71% of a total flow rate of the rare gas and the CO gas. In a method for etching, Benson teaches to use 1-500 sccm of CO gas, and 100 sccm to 1500 sccm of rare gas (helium) and (paragraph 0029-0032). For example if 500 sccm of CO and 100 sccm of rare gas (helium) is used, then the percentage of CO gas to the total flow rate of the rare gas and CO gas will be 500 sccm/(500 sccm + 100 sccm) * 100% = 83.33 % (read on applicant's limitation the flow rate of CO is set to be equal to or higher than 71% of the total flow rate of the rare gas and the CO gas). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal flow rate of CO and rare gas because it has been held that determination of workable range is not considered inventive.
4F6, helium gas, and O2 gas, wherein the flow rate of CO gas is 1-500 sccm; and flow rate of C4F6 is 2 sccm and helium gas flow rate is 100 sccm to 1500 sccm; and flow rate of O2 is about 2 sccm to 40 sccm (paragraph 0029-0032). For example when the flow rate of CO is at 500 sccm and the flow rate of C4F6 = 2 sccm, the flow rate of helium is 100 sccm, the flow rate of O2 is 2 sccm, then the percentage of CO gas to the total flow rate of the process gas will be 500 sccm/(500 sccm + 2 sccm + 100 sccm + 2 sccm) * 100% = 500/604 = 82.78 % (read on applicant’s range of “higher than 55% of total flow rate of the process gas”). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal flow rate of CO and the total flow rate of the process gas because it has been held that determination of workable range is not considered inventive.

Regarding to claim 6, Wetzel and La Tulipe, Jr fail to disclose the flow rate of CO is set to be in a range from 9.3 times to 13 times the flow rate of C4F6. However, Wetzel clearly teaches to etch using C4F6 and CO gas (paragraph 0038). Benson teaches to etch using CO gas and C4F6, wherein the flow rate of CO gas is 1-500 sccm; and flow rate of C4F6 is 2 sccm (paragraph 0029-0032). For example when the flow rate of CO is at 18.6 sccm to 26 sccm and the flow rate of C4F6 = 2 sccm, then the flow rate CO is set to be in a range from 9.3 times to 13 times the flow rate of C4F6. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine .

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzel (US 2005/0104150 A1) and La Tulipe, Jr et al. (US 2009/0065941 A1) as applied to claims 1-2 above, and further in view of Hudson et al. (US 2016/0163558 A1)
Regarding to claim 6, Wetzel and La Tulipe, Jr fail to disclose the flow rate of CO is set to be in a range from 9.3 times to 13 times the flow rate of C4F6. However, Wetzel clearly teaches to etch using C4F6 and CO gas (paragraph 0038). Hudson teaches to etch using C4F6 and CO gas, wherein the flow rate of C4F6 is between 10-200 sccm and the flow rate of CO (carbon monoxide gas) is between 0-500 sccm, including example of 10-200 sccm (paragraph 0073). For example when the flow rate of C4F6 is at 10 sccm; and the flow rate of CO gas is between 93 to 130 sccm, then the flow rate CO is set to be in a range from 9.3 times to 13 times the flow rate of C4F6. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to perform routine experiments to obtain optimal flow rate of C4F6 and CO gas because it has been held that determination of workable range is not considered inventive.

Response to Arguments
9.	Regarding to previous ground of rejection under 35 U.S.C 102 as being anticipated by Wetzel (US 2005/0104150), the applicants stated:
“As described above, according to amended Claim 1, a part of the metal layer (e.g., 302) is etched. However, Wetzel fails to disclose that a part of the metal layer 112 is etched. Therefore, the metal layer 112 of Wetzel cannot correspond to the metal layer (e.g., 302) of amended Claim 1.”
The applicant’s amendment filed on 02/22/2021 along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102.  However, upon further consideration, a new ground of rejection under 35 U.S.C 103 was set forth as discussed above. The new cited prior arts (La Tulipe, Jr) teaches a part of the metal layer is etched. Specifically, La Tulipe, Jr teaches etch the oxide layer (115) faster and selective to the metal layer 105 to expose the metal layer (105) (See 0022, 0032, Fig 1H).  It is noted the etching process is selective to the oxide layer (115) with respect to the metal layer (105) and the metal layer is exposed, therefore the etching process must etch a portion of the metal layer because it is not possible to have selectivity of infinity.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wetzel in view of La Tulipe, Jr by having a part of the metal layer is etched because the selective etching process provide a high aspect ratio of the via opening (abstract).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713